COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                 §
 CYROUS HEYDARIAN D/B/A U-PULL-                                 No. 08-10-00251-CV
 IT,                                             §
                                                                   Appeal from the
                    Appellant,                   §
                                                              County Court at Law No. 3
 v.                                              §
                                                              of El Paso County, Texas
 MARIA PIZARRO, INDIVIDUALLY                     §
 AND AS NEXT FRIEND OF SAMUEL                                     (TC# 2008-4577)
 PIZARRO, A MINOR CHILD,                         §

                    Appellees.                   §

                                  MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss this appeal pursuant to a settlement

agreement. The motion is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.1(a)(1).

Costs of appeal are assessed against Appellant. See TEX . R. APP . P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
February 23, 2011

Before Chew, C.J., McClure, and Rivera, JJ.